ATTORNEY GRIEVANCE COMMISSION              *     IN THE
OF MARYLAND                                *     COURT OF APPEALS
                                           *     OF MARYLAND
    Petitioner                            *
                                          *     Misc. Docket AG
v.                                         *
                                           *     No. 18
PAMELA BRUCE STUART                        *
                                           *     September Term, 2017
            Respondent                     *
              ***********************************************
                                    ORDER

          This matter came before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of an Order entered January 5, 2017, whereby the

Supreme Court of Florida suspended Pamela Bruce Stuart, a member of this Court’s Bar, from

the practice of law in Florida for one year, effective thirty days from the date of the Order. By

this Court’s Order dated June 30, 2017, Ms. Stuart was suspended in accordance with Maryland

Rule 19-737(d), effective immediately, from the practice of law in the State of Maryland,

pending further order of the Court. Having now considered the responses of Ms. Stuart and Bar

Counsel to this Court’s Show Cause Order dated June 30, 2017, and having found no

demonstration of any of the exceptional circumstances set forth in Rule 19-737(e), it is this 29th

day of August, 2017,

          ORDERED, by the Court of Appeals of Maryland, as the final disposition of this matter,

that Pamela Bruce Stuart, Respondent, is suspended from the practice of law in the State of

Maryland for a period of one year, effective nunc pro tunc as of February 6, 2017; and it is

further

          ORDERED, that the Clerk of this Court shall issue notice of this final disposition in

accordance with Maryland Rule 19-761(b).

                                                    /s/ Mary Ellen Barbera
                                                    Chief Judge